Citation Nr: 1203606	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for service connected residuals of injury to the left foot and ankle (left foot and ankle disability).  

2.  Whether new and material evidence has been submitted sufficient to reopen the claim of entitlement to service connection for osteoarthritis of the left knee, to include as secondary to the service connected disability of residuals of injury to the left foot and ankle, and if so, whether service connection is warranted.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, although it appears that jurisdiction has been retained by the RO in Atlanta, Georgia. 

In September 2011, the Veteran testified before the undersigned Veterans Law Judge during a travel board hearing at the RO in Atlanta, Georgia.  A copy of the transcript has been associated with the claims file.  

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Further still, in September 2004, the Veteran asserted a claim of service connection for a left knee disorder, to include as secondary to her service connected left foot and ankle disability.  A claim based on a new theory of entitlement is not considered a new claim but constitutes an application to reopen the previously denied claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for osteoarthritis of the left knee, to include as secondary to the service-connected left foot and ankle disability.  

It appears that the Veteran has filed a petition to reopen her claims of service connection for a right knee disorder, a right ankle disorder, and a right foot disorder, all secondary to his service connected left foot and ankle disability.  See September 2004 statement, March 2006 statement, June 2006 statement, and July 2007 VA Form 9.  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The increased rating claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The March 2002 rating decision denied the claim of entitlement to service connection for a left knee disorder on the basis that there was no in-service incurrence.  

2.   Evidence received since this decision does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim of service connection for a left knee disorder; nor does it raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since March 2002 in relation to the claim for a left knee disorder, while new, is not material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 20002); 38 C.F.R. §§ 3.156, 20.1100 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

With respect to a claim to reopen, the Court has held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2004 satisfied the second and third elements under the duty to notify provisions.  See Quartuccio, 16 Vet. App. at 187; see also Dingess, 19 Vet. App. at 473.  The letter also satisfied the Kent requirements. 20 Vet. App. at 10.  An October 2008 letter complied with the first element under the notification requirements.  There has been no prejudice with this late notice as the Veteran was subsequently provided sufficient notice and the claim was fully adjudicated after such notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  In February 2002, March 2005, January 2009, and February 2011, the Veteran was afforded VA medical examinations and opinions as to the nature and etiology of her left knee disorder.  However, as discussed below, new and material evidence has not been presented, thus the adequacy of the examinations is moot.  See 38 C.F.R. § 3.156(a); Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007)(holding that the issue of adequacy of a VA examination provided in connection with a claim to reopen is moot once the Board finds that new and material evidence has not been presented because VA's duty to assist the Veteran has been extinguished).  

II.  New and Material Evidence

By way of procedural background, the Veteran's claim of service connection for a bilateral knee disorder was denied in an October 1998 rating decision.  The Veteran failed to appeal that decision and it became final.  In March 2001, the Veteran sought to reopen the claim which indicated that the prior October 1998 decision was invalidated.  In the March 2002 rating decision, the Veteran's service connection claim was again on the bases that her service treatment records were silent for any complaints, treatment, or diagnosis of a left knee disability.  The Veteran did not appeal this decision and it also became final.  In September 2004, the Veteran again submitted a petition to reopen her service connection claim asserting this time that it was secondary to her service connected left foot and ankle disability.  This petition was denied in a May 2005 rating decision.  It is from this decision that the Veteran's appeal follows.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person making them.  See King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim of entitlement to service connection for a knee condition was denied because the Veteran's service treatment records were silent for any treatment or complaints of knee pain.  During the initial adjudication of the Veteran's claim, the claims file included her service treatment records, a September 1998 VA examination, VA treatment records from the Tuskegee VA Medical Center, a statement from a Dr. N.S., treatment records from the Hughston Clinic, and lay statements from the Veteran.  

The VA treatment records show complaints of knee pain and an indication that the pain was due to degenerative joint disease.  See February 1998 VA treatment note.  The September 1998 VA examination report indicates complaints of pain, stiffness, and swelling of the left foot and ankle.  The left knee was not examined at that time.  

Knee x-rays taken in March 2000 show that the Veteran had mild osteoarthritis of the lateral compartments of the femorotibial joints.  Private treatment notes from the Hughston clinic show complaints of right knee pain in October 1999 where she was diagnosed with suprapatellar plica band syndrome of the right knee.  In April 2001, the Veteran complained of bilateral knee pain and was diagnosed with osteoarthritis of the bilateral knees, tricompartmental.  

In September 2004, the Veteran claimed that her left knee disorder was caused by her service connected left foot and ankle disability.  Again, this new theory of entitlement does not constitute a new claim.  See Ashford, 10 Vet. App. 120.  As such, the RO developed the claim to include this new theory of secondary service connection.  Since the March 2002 rating decision, updated VA treatment records have been associated with the claims file as well as additional VA examinations dated in March 2005 and January 2009; an addendum medical opinion dated in February 2011; private medical records from Hughston Clinic; and updated lay statements from the Veteran.

An August 2002 private treatment note indicates that the Veteran underwent a total knee replacement of her left knee.  In a January 2003 VA treatment note, the Veteran continued to complain of bilateral knee pain.  A March 2005 VA examination report shows complaints of continued left ankle and left knee pain.  She was diagnosed with left ankle osteoarthritis and left knee degenerative joint disease status post total knee arthroplasty.  The VA examiner opined that it was not at least as likely as not that the Veteran's left knee injury was secondary (or a direct result) of her previous left ankle injury.  The examiner provided that there were other contributing factors to her degenerative joint disease of the knee, to include heredity and mild obesity.  

In a January 2009 VA foot examination report, the Veteran asserted that she acquired bilateral knee, right foot, and right ankle conditions as a result of overcompensating for her service connected left foot and ankle disability.  The VA examiner assessed the Veteran with severe bilateral knee osteoarthritis and indicated that the problem associated with this diagnosis was the Veteran's service connected left foot and ankle disorder.  The examiner did not provide reasoning or rationale for the opinion.  

In a February 2011 addendum opinion, the VA examiner reviewed the claims file, including the March 2005 and January 2009 conflicting VA medical opinions and opined that ankle and foot conditions do not predispose a patient to develop degenerative joint disease of the knee.  The examiner pointed to the lack of orthopedic literature as well as his medical experience to support his opinion.  

The Veteran initially asserted that her knee disorder was directly caused by service.  In September 2004, after her claim was initially denied, she specified that her knee pain resulted from overcompensating for her service connected left foot and ankle disability.  She testified to this during her September 2011 travel board hearing.  The Veteran is competent to provide testimony as to her symptoms.  See King, 5 Vet. App. at 21.  However, she is not competent to diagnose or provide an etiological opinion as to her left knee disorder.  

In weighing the evidence of record, the Board finds that new and material evidence has not been submitted sufficient to reopen her left knee claim.  Again, the RO denied the Veteran's claim for service connection for a left knee disorder in October 1998 because there was no in-service incurrence.  Since the March 2002 rating decision, the new theory of secondary service connection was entertained.  However, while new evidence has been received, it is not material to the claim as it does not have a tendency to substantiate her claim.  While the January 2009 VA examination established a possible link between her left knee disorder and her left foot and ankle disability, this medical opinion is not given much probative weight as the examiner did not provide a reason or rationale for his conclusion.  Nieves-Rodriguez v Peake, 22 Vet. App. 295 (2008).  Conversely, the March 2005 and February 2011 VA examination reports provide negative nexus opinions and are supported by reasons and rationale.  The Board finds that these opinions should be given more probative weight and thus do not substantiate the Veteran's claim.  The petition to reopen the claim of service connection for a left knee disability is thus denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of service connection for a left knee disorder is denied.  


REMAND

Reason for Remand:  To obtain a VA examination to assess the severity of the Veteran's left foot and ankle disability.  

With respect to her increased rating claim, the Veteran has asserted that her left foot and ankle disability has worsened in severity.  The Veteran was last afforded a VA examination in January 2009 where she of chronic pain, stiffness, and swelling of both feet and joints with persistently swelling of her knees.  The examiner noted decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness and fatigue, and decreased strength.  

During her September 2011 travel board hearing, the Veteran testified that her left foot and ankle disorder had worsened.  Specifically, the Veteran indicated that during her last VA examination in January 2009, she noted frequent pain and swelling.  During her testimony, the Veteran specified that she now had daily swelling, pain, stiffness, and limitation of the left foot and ankle.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Veteran is competent to testify about her symptoms relating to her foot and ankle disorder.  See Jandreau, 492 F.3d at 1377.  Therefore, to the extent that the Veteran asserts her foot and ankle disability have increased in severity since her last January 2009 examination, a new evaluation is necessary to evaluate the current severity of the Veteran's left foot and ankle.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the extent and severity of her service-connected left foot and ankle disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the range of motion, ankylosis, and any other symptomatology associated with the Veteran's left foot and ankle disability.  Any additional limitation due to factors such as pain, weakness, fatigability, and incoordination should be noted, particularly with repetitive movement, and any such loss of motion should be expressed in degrees.  Additionally, the examiner should comment on whether there is pes planus, pes cavus, or malunion or nonunion of the tarsal or metatarsal bones of the left foot.  The examiner should finally comment on whether the symptomatology associated with the left foot and ankle disability is severe, moderately severe, or moderate in nature, and state whether this symptomatology results in the actual loss of use of either of her foot.

The examiner should state, to the best of his/her ability, which symptoms are associated with the Veteran's service-connected ankle/foot disabilities and which symptoms are associated with other nonservice-connected disorders.  A rationale for all opinions expressed should be provided.  If the examiner cannot respond without resorting to speculation, she/he should explain why a response would be speculative.

2. The RO should then readjudicate the claims.  If these issues remain denied, a supplemental statement of the case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.









(Continued on next page)
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


